DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
	2.1	The limitation “the tunnel dielectric layer is spaced apart from the second cavity” (claim 6, the very last line) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	As shown in Fig. 5, a tunnel dielectric layer TL is located between the charge storage layer CTL and the vertical channel VC; and a blocking dielectric layer BLL between the charge storage layer CTL and the first gate structures 110a/110b, wherein at each first gate structure 110a/110b …………. the blocking dielectric layer BLL has a first cavity (i.e. equivalent to where the protrusion PS is located) ……., the charge storage layer CTL has a second cavity (i.e. equivalent to where depressed portion E1 is located) ………………, the charge storage layer CTL is in the first cavity PS, and the tunnel dielectric layer TL is in the second cavity E1, not spaced apart from the second cavity E1.

    PNG
    media_image1.png
    515
    530
    media_image1.png
    Greyscale

	2.2	The limitation “a capping pattern between the charge storage layer and the tunnel dielectric layer” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	As shown in Fig. 9, the capping pattern 230a is located between the vertical channel VC and the tunnel dielectric layer TL.
                 
    PNG
    media_image2.png
    477
    535
    media_image2.png
    Greyscale



Claim Objections
3.	Claims 1, 5 and 17 are objected to because of the following informalities: 
	The recitation “a thickness of the first segments is greater than a thickness of the second segments” (claim 1, lines 13-14) is suggested to amend as -- “a thickness of the first segments is greater than a thickness of the second segments in a direction parallel to a top surface of the substrate – to improve clarity, as the thickness may refer to the thickness in any direction.
claim 5, lines 8-10 and claim 17, lines 8-10) is not clear.   Does it mean -- the depression D is located between one (110a) of the first dielectric patterns (110a/110b) and the first gate part 120b(A’) in a direction perpendicular to a top surface of the substrate -- ?  (Refer to Fig. 5 below)


    PNG
    media_image3.png
    519
    643
    media_image3.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 10,032,935).
	In re claim 1, Higuchi et al. teach a three-dimensional semiconductor memory device, comprising:
a stack structure 14/51/15 including a plurality of gate structures 14/51 and first dielectric patterns 15 alternately and repeatedly stacked on a substrate 11, the gate structures 14/51 including a plurality of first gate structures 14/51 each having a top surface and a bottom surface that faces the top surface;
a vertical channel 20 (i.e. a semiconductor channel body 20 including a channel layer 22b) penetrating the stack structure 14/51/15 on the substrate 11; and
a charge storage layer 40 (col. 5, line 1) extending from between the vertical channel 20 and the first gate structures 14/51 to between the vertical channel 20 and the first dielectric patterns 15, the charge storage layer 40 including first segments 41/42 between the vertical channel 20 and the first gate structures second segments 41 between the vertical channel 20 and the first dielectric patterns 15,
	wherein a thickness of the first segments 41/42 is greater than a thickness of the second segments 41 [in the direction parallel to a top surface of the substrate], and
	wherein one of the width of the top surface and the width of the bottom surface of each first gate structure 14/51 from among the first gate structures 14/51 is the same as a width of a first dielectric pattern 15 from among the first dielectric patterns 15 on the top surface of the first gate structure 14/51.
      
    PNG
    media_image4.png
    477
    633
    media_image4.png
    Greyscale

	Higuchi et al., in a first embodiment as shown in annotated Fig. 4, do not teach that a width of the top surface of the gate structures 14 is different than a width of the bottom surface.  In other words, Higuchi et al, in the first embodiment, teach that the sidewalls of the gate structures 14 are vertically straight, instead of having tapered sidewalls.  Higuchi et al.,, however, in a second embodiment, teach modify a 

    PNG
    media_image5.png
    518
    742
    media_image5.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the pillar 13 so that the dimeter of the pillar 13 is getting larger from the bottom portion to the top portion of the pillar 13, which in turn would make the width of the top surface of the gate structures 14 is different than the width of the bottom surface of the gate structures 14.  

	In re claim 3, with the modification of the second embodiment, Higuchi et al. teach that the width of the top surface of each first gate structure 14/51 from among the first gate structures 14/51 is less than the width of the bottom surface of the first gate structure 14/51, and the width of the top surface of each first gate structure 14/51 from among the first gate structures 14/51 is less than a width of a top surface of the first dielectric pattern 15 from among the first dielectric patterns 15 on the first gate structure 14/51 (see Figs. 4 and 20).  This is because the pillar 13 has tapered sidewalls with the diameter of the pillar 13 is getting larger in the vertical direction from the bottom portion of the pillar 13 of the top portion of the pillar 13.

	In re claim 11, Higuchi et al. teach that the first gate structures 14 are adjacent to each other in a direction perpendicular to a top surface of the substrate 11 (Fig. 4).

	In re claim 12, Higuchi et al., in the first and second embodiments (e.g. Figs. 4 and 20), teach that the charge storage layer 40 surrounds the vertical channel 20, the gate structures 14 surround the charge storage layer 40, and a shape of the first gate structures 14 having the width of the top surface different than the width of the bottom surface is the same at opposite sides of the vertical channel 20 (e.g. similar to what was illustrated in Fig. 20).
	In re claim 13, Higuchi et al. teach a three-dimensional semiconductor memory device, comprising:
a stack structure 14/51/15 including a plurality of gate structures 14/51 and first dielectric patterns 15 alternately and repeatedly stacked on a substrate 11, the gate structures 14/51 including a plurality of first gate structures 14/51 each having a top surface and a bottom surface that faces the top surface;
a vertical channel 20 (i.e. a semiconductor channel body 20 including a channel layer 22b) penetrating the stack structure 14/51/15 on the substrate 11; and
a charge storage layer 40 (col. 5, line 1) extending from between the vertical channel 20 and the first gate structures 14/51 to between the vertical channel 20 and the first dielectric patterns 15, the charge storage layer 40 including first charge storage segments 41/42 between the vertical channel 20 and the first gate structures 14/51, and second charge storage segments 41 between the vertical channel 20 and the first dielectric patterns 15,
	wherein a thickness of the first charge storage segments 41/42 is greater than a thickness of the second charge storage segments 41 [in the direction parallel to a top surface of the substrate], and
	wherein one of the width of the top surface and the width of the bottom surface of each first gate structure 14/51 from among the first gate structures 14/51 is the same as a width of a first dielectric pattern 15 from among the first dielectric patterns 15 on the top surface of the first gate structure 14/51.
	Higuchi et al., in a first embodiment as shown in annotated Fig. 4, do not teach that a width of the top surface of the gate structures 14/51 is different than a width of the 

	In re claim 15, with the modification of the second embodiment (Fig. 20), Higuchi et al. teach that the width of the top surface of each first gate structure 14/51 from among the first gate structures 14/51 is less than the width of the bottom surface of the first gate structure 147/51, and the width of the top surface of each first gate structure 14/51 from among the first gate structures 14/51 is less than a width of a top surface of the first dielectric pattern 15 from among the first dielectric patterns 15 on the first gate structure 14/51.

Allowable Subject Matter
7.	Claims 18-20 are allowed.
8.	Claims 2, 4-10, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 10,032,935.   The improvement comprises that: 
each first gate structure from comprises a first gate part; and a second gate part between the first gate part and the first dielectric pattern from among the first dielectric patterns on the first gate structure, wherein a width of the second gate part decreases as approaching the first dielectric pattern from the first gate part (claim 2); the first gate single cell string, the first gate structures are cell gate structures of the single cell string, and the second gate structure is a string select gate structure of the single cell string (claim 4); the charge storage layer has a depression which is recessed from a sidewall of the charge storage layer (claims 5 and 17); a blocking dielectric layer between the charge storage layer and the first gate structures, wherein at each first gate structure from among the first gate structures the blocking dielectric layer has a first cavity which is depressed from a sidewall of the blocking dielectric layer, the charge storage layer has a second cavity which is depressed from a sidewall of the charge storage layer, the charge storage layer is in the first cavity (claim 6); the substrate includes a cell array region and a pad region,
the three-dimensional semiconductor memory device further comprises a first dummy vertical structure and a second dummy vertical structure which penetrate the stack structure on the pad region of the substrate, wherein the first dummy vertical structure has first protrusions which protrude from a sidewall of the first dummy vertical structure,
the second dummy vertical structure has second protrusions which protrude from a sidewall of the second dummy vertical structure (claim 8); the charge storage structure covers horizontal surfaces of the first dielectric patterns, the horizontal surfaces being exposed to areas where the first dielectric patterns are spaced apart from the first gate structures (claim 14); he width of the bottom surface of each first gate structure from among the first gate structures is less than the width of the top surface of the first gate structure (claim 16); the vertical channel structure has protrusions which protrude from a sidewall of the vertical channel structure, the first sidewalls of each of the first gate the protrusions are in the first recess regions (claim 18).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2018/0331117: the gate structures include a top surface having a same width as that of a bottom surface; and a thickness of a first segment of the charge storage layer is less than a thickness of the second segment.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 26, 2021



/HSIEN MING LEE/